DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
Claims 1-20 are pending in the application, claims 13-20 are withdrawn from consideration.

Election/Restrictions
Applicant’s election without traverse of claims 1-12 in the reply filed on 21 January 2022 is acknowledged.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 21 January 2022.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0043] of the filed instant specification recites, "Underlayer 502 covers recesses 502", which appears to be a typographical error; recommend correcting this to read as "Underlayer 503[[502]] covers recesses 502".
Appropriate correction is required.

Claim Objections
Claim 6 is objected to because of the following informalities:
With Regards to Claim 6:  Instant claim 6 recites "the component comprises one or more recess features" on lines 1 to 2, which appears to be a typographical error; recommend correcting this to read as "the component further comprises one or more recess features".
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Regards to Claim 2:  Instant claim 2 recites "the component comprises a cooling assembly" on lines 1 to 2.  The claim is rendered indefinite because it can have two conflicting interpretations: (1) that the component "is" a cooling assembly; or (2) that the component "further comprises" a cooling assembly.  For the purposes of examination, the claim will be treated under the former interpretation wherein "the component is[[comprises]] a cooling assembly".

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Undin et al. (US 4,981,451 A) in view of Non-Patent Literature No. 1 ("Powder Coating vs. Resin Based") (referred to herein as "TERRACAST").
Regarding Claim 1:  Undin discloses an end-sleeve comprising a band of a metal plate (ref. #20), the band having a first part (ref. #31) laterally limited by side edges (ref. #31A and #31B) (figures 3, 4, and [Col. 4: li. 3-12 and 23-29] of Undin).  Undin also discloses a strip of insulating material (ref. #34) is applied to the first part in such a manner that it wraps around the edges thereof, resulting in an increased radius of curvature (figures 4 to 7, [Col. 4: li. 53-58] and [Col. 5: li. 1-7 and 41-48] of Undin).  Undin further discloses that the insulating material can be of a selected color ([Col. 4: li. 53-58] of Undin).  Specifically, Undin provides for --an apparatus comprising: a component comprising at least one edge feature having a radius of curvature; an underlayer arranged over the at least one edge feature, wherein the underlayer is configured to increase the radius of curvature of the at least one edge feature--.
Undin fails to disclose --a powder coating arranged over the component and over the underlayer to form a continuous layer, wherein the underlayer is configured to remain under the powder coating--.
TERRACAST discloses a powder coating applied to a polymer surface ([Pg. 2: paragraph 2] of TERRACAST).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the powder coating of TERRACAST with the polymer (e.g. polyester foil) underlayer of the apparatus disclosed by Undin in order to have --a powder coating arranged over the component and over the underlayer to form a continuous layer, wherein the underlayer is configured to remain under the powder coating--.  One of ordinary skill in the art would have been motivated to have combined the powder coating of TERRACAST with the polymer (e.g. polyester foil) underlayer of the apparatus disclosed by Undin, from the stand-point of having a more durable and aesthetically pleasing surface ([Pg. 3: paragraphs 3-5] of TERRACAST).
(In the instant case, since the power coat is over the underlayer it is also considered to be over the component.)
Regarding Claim 3:  Undin in view of TERRACAST discloses a region that is exposed where the region does not coincide with the underlayer (figures 3 and 5 of Undin).
Regarding Claim 5:  Undin in view of TERRACAST discloses that the underlayer is electrically insulative (e.g. MYLAR) ([Col. 4: li. 53-58] of Undin).
Regarding Claim 6:  Undin in view of TERRACAST discloses that the component comprises one or more recess features, and wherein the underlayer is arranged to cover the one or more recess features (figure 3 and 5 of Undin).
Regarding Claim 10:  Undin in view of TERRACAST discloses that the underlayer comprises a thickness, and wherein the thickness is selected to provide a predetermined spatial dimension of the apparatus (figures 3 and 4 of Undin).
Regarding Claim 11:  Undin in view of TERRACAST discloses that the component comprises an electrically conductive material (e.g. brass) ([Col. 4; li. 3-12] of Undin).
Regarding Claim 12:  Undin in view of TERRACAST discloses an apparatus comprising: a first component comprising at least one edge feature having a radius of curvature, wherein the first component is electrically conductive (e.g. brass); an underlayer arranged over the at least one edge feature, wherein the underlayer is configured to increase the radius of curvature of the at least one edge feature; a second component arranged a distance from the first component, wherein the second component is electrically conductive (e.g. brass); and a powder coating arranged over the first component and over the underlayer to form a continuous layer, wherein the underlayer is configured to remain under the powder coating, and wherein the underlayer provides dielectric protection against shorting between the first component and the second component (figures 3 to 7, and [Col. 4: li. 3-12, 23-29 and 53-58] and [Col. 5: li. 1-7 and 41-48] of Undin; [Pg. 2: paragraph 2] of TERRACAST).
(In the instant case, the intermediate product of Undin where the insulating strips are wrapped around their corresponding sections of the first parts (#31), prior to separation of the connecting bridges (ref. #23), any two adjacent first portions would be considered to constitute the claimed "first component" and "second component" as claimed.)

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Undin et al. (US 4,981,451 A) in view of Non-Patent Literature No. 1 ("Powder Coating vs. Resin Based") (referred to herein as "TERRACAST") as applied to claim 1 above, and further in view of Non-Patent Literature No. 2 (Green PET polyester mylar tapes) (referred to herein as "NPL-2").
Undin in view of TERRACAST is relied upon as described above.
Regarding Claim 8:  Undin in view of TERRACAST fails to disclose that --the underlayer comprises a tape--.
NPL-2 discloses a green PET polyester mylar tape that is also known as anodising or powder coating masking tape ([Pg. 1: paragraph 1] of NPL-2).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the tape of NPL-2 as the underlayer of the apparatus of Undin in view of TERRACAST in order to have --the underlayer comprising a tape--.  One of ordinary skill in the art would have been motivated to have incorporated the tape of NPL-2 as the underlayer of the apparatus of Undin in view of TERRACAST, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP §2144.07.
Regarding Claim 9:  Undin in view of TERRACAST and NPL-2 discloses that the tape comprises a masking tape ([Pg. 1: paragraph 1] of NPL-2).

Claims 1, 3-6, 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher (US 3,391,378 A) in view of Undin et al. (US 4,981,451 A) and Non-Patent Literature No. 1 ("Powder Coating vs. Resin Based") (referred to herein as "TERRACAST").
Regarding Claim 1:  Fisher discloses a high frequency busway comprising a plurality of bus bars which are each tape-wrapped along their entire length with a suitable insulating material, except for the end portions (figures 1, 2, 4 to 6, [Col. 2: li. 37-53], and [Col. 3: li. 10- 39] of Fisher).  Specifically, Fisher provides for --an apparatus comprising: a component comprising at least one edge feature having a radius of curvature; an underlayer arranged over the at least one edge feature, wherein the underlayer is configured to increase the radius of curvature of the at least one edge feature--.
(In the instant case, it is well-known in the art that by applying a tape wrap over an edge can result in an increase in the radius of curvature.  As such, the limitation of the underlayer increasing the radius of curvature is considered to be met.) 
Fisher fails to disclose --a powder coating arranged over the component and over the underlayer to form a continuous layer, wherein the underlayer is configured to remain under the powder coating--.
Undin discloses a strip of insulating material (e.g. MYLAR) (ref. #34) applied to a first part (ref. #31) of a metal band (ref. #20) (figures 3 to 7, [Col. 4: li. 3-12, 23-29, and 53-58] and [Col. 5: li. 1-7 and 41-48] of Undin).  Undin further discloses that the insulating material can be of a selected color ([Col. 4: li. 53-58] of Undin).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the insulating material of Undin as the underlayer of the apparatus disclosed by Fisher in order to have a colored polymer insulating tape.  One of ordinary skill in the art would have been motivated to have incorporated the insulating material of Undin as the underlayer of the apparatus disclosed by Fisher, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP §2144.07.
Undin fails to disclose --a powder coating arranged over the component and over the underlayer to form a continuous layer, wherein the underlayer is configured to remain under the powder coating--.
TERRACAST discloses a powder coating applied to a polymer surface ([Pg. 2: paragraph 2] of TERRACAST).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the powder coating of TERRACAST with the polymer (e.g. polyester foil) underlayer of the apparatus disclosed by Fisher in view of Undin in order to have --a powder coating arranged over the component and over the underlayer to form a continuous layer, wherein the underlayer is configured to remain under the powder coating--.  One of ordinary skill in the art would have been motivated to have combined the powder coating of TERRACAST with the polymer (e.g. polyester foil) underlayer of the apparatus disclosed by Fisher in view of Undin, from the stand-point of having a more durable and aesthetically pleasing surface ([Pg. 3: paragraphs 3-5] of TERRACAST).
(In the instant case, since the power coat is over the underlayer it is also considered to be over the component.)
Regarding Claim 3:  Fisher in view of Undin and TERRACAST discloses a region that is exposed where the region does not coincide with the underlayer ([Col. 3: li. 10-39 of Fisher; figures 3 and 5 of Undin).
Regarding Claim 4:  Fisher in view of Undin and TERRACAST discloses that the component comprises a busbar, and wherein the region is configured to be electrically coupled to an electrical circuit ([Col. 1: li. 10-16] and Col. 2: 45-62] of Fisher).
Regarding Claim 5:  Fisher in view of Undin and TERRACAST discloses that the underlayer is electrically insulative (e.g. MYLAR) ([Col. 4: li. 53-58] of Undin).
Regarding Claim 6:  Fisher in view of Undin and TERRACAST discloses that the component comprises one or more recess features, and wherein the underlayer is arranged to cover the one or more recess features (figures 2 and 4 of Fisher).  (In the instant case, the underlayer the two end bus bar (ref. #20) covers openings (splits) of the intermediate bus bars.)
Regarding Claim 8:  Fisher in view of Undin and TERRACAST discloses that the underlayer comprises a tape ([Col. 3: li. 10-39] of Fisher).
Regarding Claim 10:  Fisher in view of Undin and TERRACAST discloses that the underlayer comprises a thickness, and wherein the thickness is selected to provide a predetermined spatial dimension of the apparatus (figures 1 and 2 of Fisher).
Regarding Claim 11:  Fisher in view of Undin and TERRACAST discloses that the component comprises an electrically conductive material ([Col. 1: li. 10-16] and Col. 2: 45-62] of Fisher).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fisher (US 3,391,378 A) in view of Undin et al. (US 4,981,451 A) and Non-Patent Literature No. 1 ("Powder Coating vs. Resin Based") (referred to herein as "TERRACAST") as applied to claim 1 above, and further in view of Non-Patent Literature No. 2 (Green PET polyester mylar tapes) (referred to herein as "NPL-2").
Fisher in view of Undin and TERRACAST is relied upon as described above.
Regarding Claim 8:  Undin in view of TERRACAST fails to disclose that --the tape comprises at least one of a thermoset tape, masking tape, or a heat activated tape--.
NPL-2 discloses a green PET polyester mylar tape that is also known as anodising or powder coating masking tape ([Pg. 1: paragraph 1] of NPL-2).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the tape of NPL-2 as the underlayer of the apparatus of Fisher in view of Undin and TERRACAST in order to have --the underlayer comprising a tape--.  One of ordinary skill in the art would have been motivated to have incorporated the tape of NPL-2 as the underlayer of the apparatus of Fisher in view of Undin and TERRACAST, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP §2144.07.

Claims 1, 2, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Non-Patent Literature No. 3 ("Masking and Bonding Solutions") (referred to herein as "3M").
Regarding Claim 1:  3M discloses a tape with a pressure sensitive adhesive that can bond on contact for reliable masking in most powder coat paint operations ([Pg. 2: Left Column, paragraph 4] of 3M).  3M also discloses that the powder coating covers and attaches to the tape, wherein the tape is attached to an underlying structure to be powder coated (see third figure on page 2 left column of 3M).  Specifically, 3M provides for --an apparatus comprising: a component comprising at least one edge feature having a radius of curvature; an underlayer arranged over the component; and a powder coating arranged over the component and over the underlayer to form a continuous layer, wherein the underlayer is configured to remain under the powder coating--.  (In the instant case, the intermediate product prior to removal of the tape disclosed by 3M is considered equivalent to the claimed final product of the claimed invention.  In the state where the tape is not removed, the apparatus disclosed by 3M is considered to meet the claimed limitation of the underlayer being "configured to remain under the powder coating" as claimed.)
3M discloses the claimed apparatus but does not explicitly recite --an underlayer arranged over the at least one edge feature, wherein the underlayer is configured to increase the radius of curvature of the at least one edge feature--.  However, it is well-known in the art to apply a tape over edges of structures and by applying a tape over an edge can result in an increase in the radius of curvature of said edge.  As such, the limitation of the underlayer being "configured to increase the radius of curvature of the at least one edge feature" is considered to be met.
Regarding Claim 2:  3M discloses the claimed apparatus, but does not disclose that --the component comprises a cooling assembly formed from sheet metal, wherein the at least one edge feature comprises a joint at an edge of the sheet metal--.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have used a sheet metal, that forms a cooling assembly, having a joint at its edge as the component as the component comprising at least one edge feature, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP §2144.07.  (In the instant case, since the tape of 3M is reliable for use in masking of most powder coating operations, it would clearly envisaged the component comprising a cooling assembly as claimed.)
Regarding Claim 8:  3M discloses that the underlayer comprises a tape ([Pg. 2] of 3M).
Regarding Claim 9:  3M discloses that the tape comprises a thermoset tape (e.g. polyester tape) ([Pg. 2] of 3M).
Regarding Claim 10:  3M discloses that the underlayer comprises a thickness, and wherein the thickness is selected to provide a predetermined spatial dimension of the apparatus ([Pg. 4] of 3M).

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Non-Patent Literature No. 3 ("Masking and Bonding Solutions") (referred to herein as "3M") as applied to claim 1 above, and in further view of Non-Patent Literature No. 4 ("Powder Coating") (referred to herein as "NPL-4").
3M is relied upon as described above.
Regarding Claim 3:  3M discloses the claimed apparatus, but fails to disclose --a region that is exposed, wherein the region does not coincide with the underlayer--.
NPL-4 discloses masked powder coating of a component to have a two-tone color, by masking off areas that are not to have a second powder coating ([Pg. 1: paragraph 3] of NPL-4). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the masking of NPL-4 with the apparatus of 3M in order to have --a region that is exposed, wherein the region does not coincide with the underlayer--.  One of ordinary skill in the art would have been motivated to have combined the masking of NPL-4 with the apparatus of 3M; from the stand-point of having a desired appearance ([Pg. 1: paragraph 3] of NPL-4).
(In the instant case, NPL-4 discloses that the component can have a variety of shapes with various surface features which can also be covered by the underlayer.)
Regarding Claim 6:  3M in view of NPL-4 discloses that the component further comprises one or more recess features (holes), and wherein the underlayer is arranged to cover the one or more recess features (figures 1, 2, 5, 6, 7, and 9 of NPL-4).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Non-Patent Literature No. 3 ("Masking and Bonding Solutions") (referred to herein as "3M") in view of Non-Patent Literature No. 4 ("Powder Coating") (referred to herein as "NPL-4") as applied to claims 1 and 6 above, and further in view of Non-Patent Literature No. 5 ("Powder Coat an Old Rusty Battery Tray") (referred to herein as "Eastwood").
3M in view of NPL-4 is relied upon as described above.
Regarding Claim 7:  3M in view of NPL-4 fails to disclose that --the component comprises a mounting bracket of a battery module--.
Eastwood discloses powder coating of a battery tray (entirety of Eastwood).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the battery tray of Eastwood as the component of the apparatus of 3M in view of NPL-4 in order to have --the component comprises a mounting bracket of a battery module--.  One of ordinary skill in the art would have been motivated to have incorporated the battery tray of Eastwood as the component of the apparatus of 3M in view of NPL-4, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP §2144.07.  (In the instant case, since NPL-4 discloses a variety of internal component for an automobile, a person skilled in the art would have found it obvious to use the battery tray ("mounting bracket") as the component of the claimed apparatus.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        

/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781